UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 Commission file number 000-21129 AWARE, INC. (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2911026 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 40 Middlesex Turnpike, Bedford, Massachusetts01730 (Address of Principal Executive Offices) (Zip Code) (781) 276-4000 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value$.01 per share The Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filer x Non-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of June 30, 2010 the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, based on the closing sale price as reported on the Nasdaq Global Market, was approximately $41,410,529. The number of shares outstanding of the registrant’s common stock as of February 4, 2011 was 20,183,754. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement to be delivered to shareholders in connection with the registrant’s Annual Meeting of Shareholders to be held on May 25, 2011 are incorporated by reference into Part III of this Annual Report on Form 10-K. AWARE, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. (Removed and Reserved) 19 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 32 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 53 Item 9A. Controls and Procedures 53 Item 9B. Other Information 53 PART III Item 10. Directors, Executive Officers and Corporate Governance 54 Item 11. Executive Compensation 54 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Item 13. Certain Relationships and Related Transactions, and Director Independence 54 Item 14. Principal Accountant Fees and Services 54 PART IV Item 15. Exhibits and Financial Statement Schedule 55 Signatures 57 2 PART I ITEM 1.BUSINESS Company Overview We have been a leading supplier of innovative signal processing and digital communications technology for imaging and telecommunications applications since the early 1990s. Presently, our business operations are focused along three product lines: i) biometrics and imaging; ii) Digital Subscriber Line (“DSL”) test and diagnostics; and iii) patent licensing.Prior to November 2009, we were also a supplier of DSL silicon intellectual property to the semiconductor industry. Biometrics & Imaging. Our biometrics software products leverage imaging and biometrics technologies developed by Aware over the past 20 years.We sell a broad range of software products that are used in biometric systems worldwide. Primary applications of biometrics systems include criminal justice, border management, secure credentialing, national defense, access control, and background checks. Our products provide interoperable, standards-compliant, field-proven biometric functionality for: i) enrollment of fingerprints and facial images into biometrics systems; ii) biometric ID card personalization; and iii) reading and transmission of biometric transactions throughout identification networks.Our server-based Biometrics Services Platform (BioSP)™ is a modular, flexible software platform that enables developers, integrators and end-users to rapidly build and deploy centralized multimodal biometric data processing solutions in support of a service-oriented architecture.In addition, we offer professional services to assist customers with the design, development and implementation of biometrics systems. We also sell software products for medical and digital imaging applications based upon industry standards such as JPEG 2000 and JPIP. We sell our biometrics and imaging products and services to OEM customers as well as directly to end-users, such as government agencies. DSL Test & Diagnostics. Our DSL test and diagnostics products leverage DSL technologies developed by Aware since the early 1990s.As phone companies expand their DSL offerings to include IPTV, video, and triple play services, they need better test and diagnostics solutions that improve the delivery of those services. We sell DSL test and diagnostics hardware and software products that pre-qualify, monitor and troubleshoot DSL service.Our hardware products support all common DSL network architectures in single, easy-to-integrate modules. These products enable broad connectivity for DSL test and diagnostics applications by supporting interoperability across an extensive footprint of central office and customer premises equipment. We sell our modules to OEMs that incorporate them into their DSL equipment products, such as automated testheads and handheld testers. Our DSL test and diagnostic software products include our line diagnostics platform (“LDP”) software and our Dr. DSL® software. LDP is an advanced test and diagnostics server-based software offering that provides a comprehensive, centralized system for analysis and diagnostics of a service provider’s DSL network.By utilizing equipment infrastructure already in place for DSL service delivery, LDP enables a cost-effective means for service providers to ensure quality levels and troubleshoot their networks. Our Dr. DSL® software products support pre-qualification, provisioning, rate estimation, troubleshooting and maintenance applications. We sell our software products to telephone companies, network equipment suppliers, and OEM suppliers. Patent Licensing. Over the past 20 years, we have actively patented the technologies we have developed. As of December 31, 2010, we had approximately 185 U.S. andforeign patents, and approximately 271 pending patent applications pertaining to communications and signal processing technologies, including DSL, test and diagnostics, biometrics and medical imaging, image compression, video compression, and seismic data compression. The objective of our patent licensing operations is to develop patents and to license or sell them to interested third parties. Over the past three years, we have continued to enhance and develop our patent portfolio; however patent licensing revenue has been limited other than a significant patent sale in 2008. In September 2010, we announced plans to pursue a spin-off of our patent licensing operations. The spin-off would allow the spun-off entity to focus on patent licensing operations and for Aware to focus on being a supplier of biometrics and imaging software and DSL test and diagnostics products. As of the date of this report, our board is reviewing strategic options with respect to our patent licensing operations, including a potential spin-off. 3 DSL Silicon Intellectual Property. From the mid 1990s until November 2009, we licensed DSL silicon intellectual property (“IP”) to enable semiconductor suppliers to manufacture and sell integrated circuits for the DSL industry.During the three years leading up to November 2009, our primary silicon licensing customers were Ikanos Communications, Inc. (“Ikanos”) and Infineon Technologies AG (“Infineon”). In November 2009 Infineon completed a spin-off of its semiconductor division into a new company called Lantiq Deutschland GmbH (“Lantiq”).Approximately one week later, we closed a transaction with Lantiq involving the sale and transfer of: i) our DSL and home networking silicon IP assets, ii) certain patents, and iii) 41 Aware employees. As a result of this sale, we no longer offer DSL or home networking silicon IP products and DSL silicon IP is not a material part of our business. However, we continue to provide a minor amount of engineering support services to Ikanos and we continue to receive royalties from Lantiq and Ikanos for the use of our DSL silicon IP in their DSL chipsets. We have research and development activities underway to expand our product offerings and develop new technologies in biometrics and imaging as well as in communications test and diagnostics applications.We also play an active role at standards setting bodies so that we can anticipate and influence technology advances and changes in industry requirements. We are headquartered in Bedford, Massachusetts.Our telephone number is (781) 276-4000, and our website is www.aware.com.Incorporated in Massachusetts in 1986, we employed 83 people as of December 31, 2010.Our stock is traded on the Nasdaq Global Market under the symbol AWRE. Our website provides a link to a third-party website through which our annual, quarterly and current reports, and amendments to those reports, are available free of charge.We believe these reports are made available as soon as reasonably practicable after we electronically file them with, or furnish them to, the SEC.We do not maintain or provide any information directly to the third-party website, and we are not responsible for its accuracy. You may also access our various SEC filings and reports at the SEC’s website at www.sec.gov. Industry Background Biometrics Industry Background.Biometric identification systems have traditionally used fingerprints as the primary means to identify individuals and they continue to be pervasive in a wide variety of government applications. These systems gather fingerprints at enrollment stations and access control locations, and utilize transaction processing hardware and software and matching systems for identification.The emergence of digital fingerprint acquisition devices, compression, and standardized biometric transaction/interchange formats in the 1990s has enabled biometrics systems to process and match fingerprints faster. These electronic systems are also capable of being upgraded to utilize biometrics other than or in addition to digital fingerprints, such as iris and facial images. The capture and secure storage of biometric information over the past ten years has created a foundation for greater use of biometrics in government and commercial activities.The interest in using biometrics to improve security has continued to grow during this time.The emergence and adoption of industry standards for border control and secure credential applications has increased the reach and use of biometrics in security applications.Legislation is driving many government programs now underway that require the use of biometric information in e-passports, visas and personal identification cards.Personal identity verification (“PIV”) and other secure credentialing systems are being employed by government agencies to standardize federal employee and contractor IDs and utilize them to control access to government facilities and information systems. Other biometrics applications such as border management, and upgrades to state and local automated fingerprint identification systems (“AFIS”) used for fingerprint enrollments are also expected to present opportunities for vendors of biometrics products in the next several years.The use of biometric security systems by regulated segments of the financial, transportation and healthcare industries has also increased.As biometric security systems gain acceptance in new areas, and as infrastructure build-outs take hold, new opportunities are emerging for biometrics solutions suppliers. The biometrics security systems market is also expected to grow as the use of new biometrics, other than or in addition to fingerprints, gain favor. Vendors of the hardware and/or software component of biometric enrollment stations include Lockheed Martin Corporation (“Lockheed”), Cross Match Technologies, Inc. (“Cross Match”), Unisys Corporation (“Unisys”), Science Applications International Corporation (“SAIC”), L-1 Identity Solutions, Inc. (“L-1”), Northrop Grumman Corporation (“Northrop”), Hewlett-Packard Electronic Data Systems (“EDS”) and NEC Corporation (“NEC”). Fingerprint matching and/or biometric transaction management systems are provided by companies such as Sagem Telecommunications (“Sagem”), NEC, 3M Cogent Inc. (“Cogent”), and numerous system integrators. 4 DSL Test & Diagnostics Industry Background.DSL technology allows telephone companies to offer high-speed data services and Internet Protocol television (“IPTV”) over their existing telephone wires.There are hundreds of millions of DSL lines in service across North America, Europe, the Middle East, Africa, the Asia Pacific region and Latin America. As the demand for faster residential broadband service continues to grow, telephone companies are upgrading their networks to increase the data rates that are delivered to their residential customers.With higher data rates, phone companies can offer improved service offerings such as television via IPTV, as well as video and triple play services.IPTV provides phone companies a means to deliver a superior and differentiated TV service by offering more channel selections, better quality and an improved user experience.Improved service offerings are expected to continue to drive increased demand for the fastest versions of DSL service over the next several years. Network upgrades for faster service require large financial expenditures and involve the deployment of fiber optic-based communications to points deeper in the access networks that are closer to residential customers than typical central office locations. The resulting fiber-to-the-node (“FTTN”) networks also require that new equipment platforms be installed at fiber-fed points.These equipment platforms deploy ADSL2+ or VDSL2 technology over existing telephone wires to provide increased data rates and reliability.ADSL2+, standardized by the ITU in 2003, achieves data rates up to 24 Mbps upstream on phone lines as long as 3,000 feet.VDSL2, standardized in 2006, is the fastest version of DSL providing data rates up to 100 Mbps. As phone companies deploy higher data rates and video services, they also increasingly need improved solutions for testing, diagnosing and maintaining their DSL networks and services.The ADSL2+ and VDSL2 standards are the first DSL standards to incorporate test functionality for analyzing and diagnosing DSL networks, thus improving a phone company’s ability to test and diagnose their network. DSL test and diagnostics solutions deployed by telephone companies include hardware and software products. These products are designed to allow telephone companies to gather information about their DSL networks. This information is used to assist with pre-qualifying, analyzing, and diagnosing problems encountered during service deployment or during operation.Hardware and software products include: ● Centralized test equipment (also known as “testheads”) – Testheads are deployed in centralized locations of telephone companies, such as central offices and node-based equipment cabinets. This equipment allows telephone companies to provision or troubleshoot DSL service remotely from such centralized locations. ● Handheld test devices – This equipment is used by technicians in the field to test and diagnose problems at customer premise locations. ● Software-based test solutions – This software makes use of telephone companies’ DSL infrastructure that is already in place to provide DSL service.Over the past few years, DSL test software has become more widely adopted because of its cost effectiveness relative to hardware solutions. Service providers are able to purchase DSL test and diagnostics hardware and software products from a number of companies including Alcatel-Lucent (“Alcatel”), Spirent Communications PLC (“Spirent”), Tollgrade Communications, Inc. (“Tollgrade”), JDS Uniphase Corporation (“JDSU”), Sunrise Communications, Inc. (“Sunrise”), Fluke Corporation (“Fluke”), Kurth Electronic GmbH (“Kurth”), Assia, Inc (“Assia”), and others. Patent Licensing Industry Background.Under U.S. law, an inventor or patent owner has the right to exclude others from making, selling or usingtheir patented inventions.Over the past decade, a number of companies have emerged to form a robust patent licensing industry. These companies grow their patent portfolios by: i) acquiring patents from third parties, ii) developing patents of their own, or iii) through a combination of both methods. Patent licensing companies then execute patent licensing arrangements with users of their patented technologies through willing licensing negotiations without the filing of patent infringement litigation, or through the negotiation of license and settlement arrangements in connection with the filing of patent infringement litigation. Some well-known patent licensing companies include Intellectual Ventures Management LLC, Acacia Research Corporation, Digimarc Corporation, NTP, Inc., Wi-Lan, Inc., InterDigital, Inc., Rambus Inc, and MOSAID Technologies Inc. 5 Aware Biometrics and Imaging Products and Services Aware has been involved with the development of wavelet-based image compression technology since the late 1980s.Aware provides standards-compliant biometrics software tools that enable integrators, solution providers, and government agencies to compress, analyze, optimize, format, and transport biometric images and data according to domestic and international standards. Our biometrics and imaging products address: ● Data formatting and interchange software components that support NIST, ISO, INCITS, ICAO, and FIPS 201 standards and enable interoperability. ● Image compression software components for fingerprint and facial image compression such as WSQ and JPEG2000. ● Biometric ID cards.Our PIVSuite™ family of software development kits (SDKs) supports registration, identity proofing, ID card personalization and issuance applications in compliance with FIPS 201.CaptureSuite™ is a family of SDKs for automatic capture and processing of fingerprints. ● Image processing for biometric quality analysis, capture and transaction processing applications. ● Software for building and deploying multimodal biometric data workflow solutions.Our Biometrics Services Platform (BioSPTM) is a service-oriented platform for biometrics data processing and integration applications. BioSP supports the collection of biometrics from a distributed network, and subsequent aggregation, analysis, processing and integration of this data into larger systems. We sell our biometrics software products to integrators, OEMs and government agencies. We supply a broad range of fingerprint and facial biometric functionality, including enrollment, ID personalization and reading, and networking.Our solutions address border control and management, secure credentialing, national defense, access control, and fingerprint background check applications. We also sell medical imaging and digital imaging software solutions. We have a large number of OEM customers in the biometrics, medical and digital imaging markets. We also offer professional services to customers who require assistance with the design and development of systems for biometrics applications. Aware DSL Test and Diagnostics Products We have developed test and diagnostics hardware and software products based upon our universal DMT (UDMT™) and Dr. DSL technology.These products are designed to improve the ability of service providers to pre-qualify, provision, monitor, and troubleshoot DSL networks by enabling them to collect relevant information and diagnose problems regarding their service offerings. The primary goal of these products is to reduce the costs associated with service set-up, troubleshooting and maintenance. Aware’s UDMT modem modules can be software-configured to emulate both Digital Subscriber Line Access Multiplexers (“DSLAMs”) at central office end of the line and customer premise equipment (“CPE”) at the remote customer of the line across a broad range of DSL technologies, including ADSL, ADSL2+, legacy VDSL1/1.5 and VDSL2. A single UDMT module will support all common DSL network architectures so that test solutions can easily and cost-effectively interoperate with installed DSLAMs and CPE/gateways. Our principal UDMT modem modules include our 450/455, 475, 550, 600, 606, and 656 model numbers.Each of these are easy-to-integrate, standard-compliant, modules for ADSL/2/2+ and VDSL networks.Each can be software configured to support DSLAM or CPE emulation. We primarily sell our hardware products to OEMs who supply DSL automated test equipment and DSL handheld testers. Our Dr. DSL Line Diagnostics Platform (“LDP”) is a server-based software platform that provides a comprehensive, centralized system for analysis and diagnostics of a service provider’s DSL lines. With LDP, we provide service providers with a software-based test solution that can use existing infrastructure to provide provisioning and maintenance services.This enables telephone companies to perform analysis and diagnostics of traditional POTS and traditional and advanced DSL services, including IPTV and triple play services. 6 Aware’s Dr. DSL software modules perform pre-qualification, fault detection, line diagnostics and line analysis functionality.Dr. DSL software is utilized by our UDMT modules. We primarily sell our DSL test and diagnostic software products to telephone companies, network equipment suppliers, and OEM suppliers. Aware Strategy Aware is focused on developing innovative products that deliver a strong value proposition to our customers.We have vast experience in the biometrics and DSL industries, a broad technology foundation in signal processing, image processing and communications and long-standing relationships with industry-leading OEMs and end users. Key elements of our strategy include: Develop innovative products for our target markets. Our technology forms the basis for our product developments in biometrics, imaging and communications applications.Our research and development activities focus primarily on product developments that commercialize our technology into software and hardware products for these applications. Commercialize software components and server-based solutions for biometrics applications.We have developed software products for fingerprint enrollment, border control and secure credential applications.Our Biometrics Services Platform (BioSP) is a server-based software product for enrollment of biometric data for personal identity verification and other applications. We sell products and services primarily to OEM suppliers and systems integrators giving us broad exposure to the global biometrics market.We also sell directly to government agencies and other end-users. Commercialize hardware and software solutions for DSL test and diagnostics applications.We have developed hardware modules and software solutions for pre-qualifying, provisioning, and troubleshooting DSL networks.These products leverage our DSL expertise, test functionality inherent in ADSL2+ and VDSL2 standard-compliant solutions and relationships with certain semiconductor suppliers. We sell to automated test equipment manufacturers, network equipment manufacturers and service providers.We sell primarily through OEMs which enables us to gain broad exposure to growth in spending by phone companies on DSL test and diagnostics solutions.We also sell directly to phone companies. Develop intellectual property for signal processing and communications applications.Over the past 20 years, we have developed a broad portfolio of intellectual property assets including trade secrets, copyrighted materials, and US and foreign patents. We have pioneered the development of core technologies for signal processing and communications applications that address various industries, including biometrics and DSL.We actively promote our technologies at certain standards bodies.We are also involved in licensing and selling our patents as a means to commercialize our technology. Research and Development Our research and development activities are focused primarily on improving core technologies in communications and imaging and product developments in DSL test, biometrics and medical imaging. Our biometrics and imaging engineering activities are focused on improving software product functionality and broadening our exposure to biometrics, medical and digital imaging applications. During 2010, we further improved the functionality in our software components for PIV and fingerprint enrollment applications, as well as in our BioSP server-based software platform. Our DSL test and diagnostics engineering activities involve improving the functionality of our DSL test and diagnostics hardware and software products to support phone company requirements for pre-qualifying, monitoring and troubleshooting advanced DSL services, including VDSL2 networks and IPTV deployments.During 2010, we focused on improvements to our LDP server-based software platform for DSL test and diagnostic applications and introduced new hardware modules. 7 As of December 31, 2010, we had an engineering staff of 51 employees, representing 61% of our total employee staff.During the years ended December 31, 2010, 2009, and 2008, research and development expenses charged to operations were $8.1 million, $11.9 million, and $13.2 million, respectively.In addition, because we provide engineering development services to our customers, a portion of our total engineering costs has been allocated to cost of contract revenue.We expect that we will continue to invest substantial funds in research and development activities. Sales and Marketing Our sales and marketing strategy varies by product line as follows: Biometrics & Imaging - We sell our biometrics and imaging software products and professional services either: i) through an OEM channel; or ii) directly to the federal government and/or its agencies. DSL Test & Diagnostics - We sell our DSL test and diagnostics hardware products primarily through an OEM channel.We sell our DSL test and diagnostics software products either: i) through an OEM channel; or ii) directly to telephone companies. In the future, we may also sell software products through partners, such as value added resellers. Patent Licensing - We sell patents or license patent rights directly to third parties. Decisions involving patent transactions are typically made at senior levels within a prospective customer’s organization, and therefore we rely on presentations by our senior management to make such sales or licenses. As of December 31, 2010, there were 8 employees in our biometrics and digital imaging software sales and marketing organization, 5 employees in our DSL test and diagnostics sales and marketing organization, and no full-time employees in our patent licensing sales and marketing organization. We had no biometrics and imaging customers that represented more than 10% of our total revenue in 2010 or 2009.In 2008, we derived approximately 10% of our total revenue from Technology Management Group, Inc. (“TMG”). We had no DSL test and diagnostics customers that represented more than 10% of our total revenue in 2009 or 2008.In 2010, we derived approximately 11% of our total revenue from JDSU. We had no patent licensing customers that represented more than 10% of our total revenue in 2010 and 2009.In 2008, we derived approximately 28% of our total revenue from Daphimo Co. B.V. LLC (“Daphimo”) for the sale of patents related to communications technology. After the sale of our DSL silicon IP assets to Lantiq in 2009, Lantiq and Ikanos continued to sell integrated circuits based upon our licensed DSL technology.Neither customer represented more than 10% of our total revenue in 2010. Prior to the sale to Lantiq, we derived approximately 19% and 12% of our total revenue from Infineon in 2009 and 2008, respectively. All revenue in 2010, 2009, and 2008 was derived from unaffiliated customers. Competition The markets for our biometrics and imaging software products and services are competitive and uncertain. We can give no assurance that the biometrics industry will grow.We can give no assurance that our products and services will succeed in the market.We can give no assurance that we will be able to compete effectively or that competitive pressures will not seriously harm our business. The markets for our DSL test and diagnostics hardware and software products are competitive and uncertain.We can give no assurance that phone companies will purchase significant quantities of products to test and maintain their DSL networks, or that if they do they will use our products.Our success as a supplier of hardware and software products for DSL test and diagnostics depends in large part on the willingness and ability of OEM customers to design, build and sell automated test heads, hand-held testers, and DSLAMs that incorporate or work with our products.Our success also depends upon our ability to market and sell to service providers. 8 Our biometrics and imaging and DSL test and diagnostics competitors have significantly greater financial, technological, manufacturing, marketing and personnel resources than we do.We can give no assurance that our OEM customers will continue to purchase products from us or that we will be able to compete effectively or that competitive pressures will not seriously harm our business. Patents and Intellectual Property We rely on a combination of nondisclosure agreements and other contractual provisions, as well as patent, trademark, trade secret and copyright law to protect our proprietary rights.We have an active program to protect our proprietary technology through the filing of patents.As of December 31, 2010, we had approximately 185 U.S. andforeign patents, and approximately 271 pending patent applications pertaining to communications and signal processing technologies, including DSL, test and diagnostics, biometrics and medical imaging, image compression, video compression, and seismic data compression. Although we have patented certain aspects of our technology, we rely primarily on trade secrets to protect our intellectual property.We attempt to protect our trade secrets and other proprietary information through agreements with our customers, suppliers, employees and consultants, and through security measures.Each of our employees is required to sign a non-disclosure and non-competition agreement.Although we intend to protect our rights vigorously, we cannot assure you that these measures will be successful.In addition, effective intellectual property protection may be unavailable or limited in certain foreign countries. Third parties may assert exclusive patent, copyright and other intellectual property rights to technologies that are important to us.In the past, we have received claims from third parties suggesting that we may be obligated to license such intellectual property rights.If we were found to have infringed any third party’s patents, we could be subject to substantial damages or an injunction preventing us from conducting our business. Manufacturing We rely primarily on one third party contract manufacturer to assemble and test substantially all of our DSL hardware products.If this company were to terminate its arrangement with us or fail to provide the required capacity and quality on a timely basis, we would be unable to manufacture our products until replacement contract manufacturing services could be obtained. To qualify a new contract manufacturer, familiarize it with our products, quality standards and other requirements, and commence production is a costly and time-consuming process. We cannot assure you that we would be able to establish alternative manufacturing relationships on acceptable terms.Although we make reasonable efforts to ensure that our contract manufacturer performs to our standards, our reliance on a single source limits our control over quality assurance and delivery schedules. Defects in workmanship, unacceptable yields, and manufacturing disruptions and difficulties may impair our ability to manage inventory and cause delays in shipments and cancellation of orders that may adversely affect our relationships with current and prospective customers. As a result, our revenues and operating results may be harmed. Our internal manufacturing capacity is limited to final test and assembly of certain products. Our current manufacturing systems have been adequate to manage current volumes of hardware products. However, our manufacturing systems have not been extensively tested by more complex hardware products or in volumes higher than that of our current volumes. If our manufacturing systems are inadequate or have other problems, our revenues and operating results may be harmed. We rely on single source suppliers for components and materials used in our DSL hardware products. Our dependence on single source suppliers involves several risks, including limited control over pricing, availability, quality, and delivery schedules. Any delays in delivery of such components or shortages of such components could cause delays in the shipment of our products, which could significantly harm our business. Because of our reliance on these vendors, we may also be subject to increases in component costs. These increases could significantly harm our business. If any one or more of our single source suppliers cease to provide us with sufficient quantities of our components in a timely manner or on terms acceptable to us, we would have to seek alternative sources of supply. We could incur delays while we locate and engage alternative qualified suppliers and we might be unable to engage alternative suppliers on favorable terms. We could incur substantial hardware and software redesign costs if we are required to replace the components. Any such disruption or increased expenses could harm our commercialization efforts and adversely affect our ability to generate revenues. 9 Employees At December 31, 2010, we employed 83 people, including 51 in engineering, 15 in sales and marketing, 3 in manufacturing and 14 in finance and administration.Of these employees, 79 were based in Massachusetts.None of our employees is represented by a labor union.We consider our employee relations to be good. We believe that our future success will depend in large part on the service of our technical, sales, marketing and senior management personnel and upon our ability to retain highly qualified technical, sales and marketing and managerial personnel.We cannot assure you that we will be able to retain our key managers and employees or that we will be able to attract and retain additional highly qualified personnel in the future. 10 ITEM 1A.RISK FACTORS Some of the information in this Form 10-K contains forward-looking statements that involve substantial risks and uncertainties.You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “anticipate,” “believe,” “estimate,” “continue” and similar words.You should read statements that contain these words carefully because they: (1) discuss our future expectations; (2) contain projections of our future operating results or financial condition; or (3) state other “forward-looking” information.However, we may not be able to predict future events accurately.The risk factors listed in this section, as well as any cautionary language in this Form 10-K, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements.You should be aware that the occurrence of any of the events described in these risk factors and elsewhere in this Form 10-K could materially and adversely affect our business.We assume no obligation to update any forward-looking statements.Further, there can be no assurance that Aware will engage in any strategic transaction concerning its patent licensing operations, the form that any such transaction might take, or the timing of any such transaction. GENERAL BUSINESS RISKS Our Quarterly Results are Unpredictable and May Fluctuate Significantly Our quarterly revenue and operating results are difficult to predict and may fluctuate significantly from quarter-to-quarter due to the unpredictably of our revenue components. It is difficult for us to make accurate forecasts of product revenue.Product revenue consists of sales of test and diagnostics hardware and software as well as biometrics and imaging software. Sales of hardware and software products fluctuate based upon demand by our customers and is difficult to predict. We generally ship customer orders as we receive them, and, therefore, we have no meaningful backlog of product orders.Since our product revenue includes sales of hardware products which typically have lower gross margins than our other sources of revenue, product gross margins and overall profitability are also difficult to predict. Contract revenue is also unpredictable.Making accurate predictions regarding the timing of contract revenue from new and existing customers is difficult. It is also difficult for us to make accurate forecasts of royalty revenues.Royalties are typically recognized in the quarter when we receive a report from a customer detailing sales and royalties due from the prior quarter, such as from the shipment of licensed integrated circuits. Royalties depend upon customer revenues which can be affected by factors beyond our ability to control or assess in advance. These factors include our customers’ ability to generate sales and fluctuating sales volumes and prices of products containing our technology. Our business is subject to a variety of risks, which could materially adversely affect quarterly and annual operating results, including: ● market acceptance of our hardware and software products; ● fluctuations in the demand for our hardware and software products; ● competitive pressures resulting in lower software or hardware product revenues; ● the loss of a significant OEM customer relationship; ● the loss by one of our OEM customers of one of its significant customers; ● the termination of a significant professional services project by a customer; ● announcements or introductions of new technologies or products by us or our competitors; ● delays or problems in the introduction or performance of enhancements or of future generations of our technology; ● failures or problems in our hardware or software products; ● pricing pressure from our competitors in the markets in which we compete; ● delays in the adoption of new industry standards or changes in market perception of the value of new or existing standards; ● personnel changes, particularly those involving engineering, technical, sales and marketing personnel; ● costs associated with protecting our intellectual property; ● the potential that customers could fail to make payments under their agreements with us; 11 ● hardware manufacturing issues, including yield problems in our hardware platforms, and inventory buildup and obsolescence; ● product gross margins may be affected by various factors including, but not limited to, product mix, product life cycle, and provisions for excess and obsolete inventory; ● new laws, changes to existing laws, or regulatory developments; and ● general economic trends and other factors. As a result of these factors, we believe that period-to-period comparisons of our revenue levels and operating results are not necessarily meaningful.You should not rely on our quarterly revenue and operating results to predict our future performance. We Have Experienced Net Losses We had operating and net losses in 2001, 2002, 2003, 2004, and 2005, and operating losses in 2006, 2007, 2009, and 2010.We may experience losses in the future if: ● the test and diagnostics or biometrics markets decline; ● new and/or existing customers do not choose to use our software or hardware products; or ● customers do not choose to license and/or buy our patents. Our Business is Subject to Rapid Technological Change The telecommunications and biometrics industries are characterized by rapid technological change and uncertainty.In these industries, new generations of products are introduced regularly and evolutionary improvements to existing products are required.Therefore, we face risks that others could introduce competing technologies that render our technologies and products less desirable or obsolete.Also, the announcement of new technologies could cause: i) our customers to delay purchasing our products; or ii) our customers’ customers to delay purchasing OEM products that incorporate our products.Either of these events could seriously harm our business. We expect that our business will depend to a significant extent on our ability to introduce new generations of products as well as new technologies and products that keep pace with changes in these industries. We must continually devote significant engineering resources to achieving technical innovations and product developments.These developments are complex and require long development cycles.Moreover, we may have to make substantial investments in technological innovations and product developments before we can determine their commercial viability.We may lack sufficient financial resources to fund future development.Revenue from technological innovations, even if successfully developed, may not be sufficient to recoup the costs of development. Our Intellectual Property is Subject to Limited Protection Because we are a technology provider, our ability to protect our intellectual property and to operate without infringing the intellectual property rights of others is critical to our success.We regard our technology as proprietary. Our patent portfolio includes approximately 185 U.S. and foreign patents as well as approximately 271 pending patent applications.We also rely on a combination of trade secrets, copyright and trademark law and non-disclosure agreements to protect our unpatented intellectual property.Despite these precautions, it may be possible for a third party to copy or otherwise obtain and use our technology without authorization. We typically work closely with our customers, who may also be potential competitors, and provide them with proprietary know-how.Although our agreements contain non-disclosure provisions and other terms protecting our proprietary know-how and technology rights, it is possible that, despite these precautions, some of our customers might obtain from us proprietary information that they could use to compete with us in the marketplace.Although we intend to defend our intellectual property as necessary, the steps we have taken may be inadequate to prevent misappropriation. In the future, we may be involved in legal action to enforce our intellectual property rights relating to our patents, copyrights or trade secrets.Any such litigation could be costly and time-consuming for us, even if we were to prevail.Moreover, even if we are successful in protecting our proprietary information, our competitors may independently develop technologies substantially equivalent or superior to our technology.The misappropriation of our technology or the development of competitive technology could seriously harm our business. 12 Our technology, software or hardware may infringe the intellectual property rights of others.A large and increasing number of participants in the telecommunications and compression industries have applied for or obtained patents.Some of these patent holders have demonstrated a readiness to commence litigation based on allegations of patent and other intellectual property infringement.Third parties may assert patent, copyright and other intellectual property rights to technologies that are important to our business.In the past, we have received claims from other companies that our technology infringes their patent rights.Intellectual property rights can be uncertain and can involve complex legal and factual questions.We may infringe the proprietary rights of others, which could result in significant liability for us.If we were found to have infringed any third party’s patents, we could be subject to substantial damages or an injunction preventing us from conducting our business. Our Business May Be Adversely Affected By Our Use of Open Source Software The software industry is making increasing use of open source software in the development of products. We also integrate certain open source software components from third parties into our software. Open source licenses may require that the software code in those components or the software into which they are integrated be freely accessible under open source terms. While we take precautions to protect open source software, we cannot exclude the possibility that third-party claims may require us to make freely accessible under open source terms a product of ours or non-Aware software upon which we depend. If we were required to make our software freely available, our business could be seriously harmed. Our Business May Be Affected by Government Regulations Extensive regulation by federal, state, and foreign regulatory agencies could adversely affect us in ways that are difficult for us to predict. In addition, our business may also be adversely affected by: i) the imposition of tariffs, duties and other import restrictions on components we purchase from non-domestic suppliers; or ii) by the imposition of export restrictions on products we sell internationally. Changes in current or future laws or regulations, in the United States or elsewhere, could seriously harm our business. Adverse Economic Conditions Could Harm Our Business Unfavorable changes in economic conditions, including recessions, inflation, turmoil in financial markets, or other changes in economic conditions, could harm our business, results of operations, and financial conditions as a result of: ● reduced demand for our products or our customers’ products that incorporate our technology; ● increased risk of order cancellations or delays; ● increased pressure on the prices for our products or our customers’ products that incorporate our technology; ● greater difficulty in collecting accounts receivable; and ● risks to our liquidity, including the possibility that we might not have access to our cash when needed. We are unable to predict the timing, duration, and severity of any such adverse economic conditions in the U.S. and other countries, but the longer the duration, the greater the risks we face in operating our business. We Must Make Judgments in the Process of Preparing Our Financial Statements We prepare our financial statements in accordance with generally accepted accounting principles and certain critical accounting policies that are relevant to our business.The application of these principles and policies requires us to make significant judgments and estimates.In the event that judgments and estimates we make are incorrect, we may have to change them, which could materially affect our financial position and results of operations. 13 Moreover, accounting standards have been subject to rapid change and evolving interpretations by accounting standards setting organizations over the past few years.The implementation of new standards requires us to interpret and apply them appropriately.If our current interpretations or applications are later found to be incorrect, our financial position and results of operations could be materially affected. If We are Unable to Maintain Effective Internal Controls Over Financial Reporting, Investors Could Lose Confidence In The Reliability of Our Financial Statements, Which Could Result In a Decline in the Price of Our Common Stock As a public company, we are required to enhance and test our financial, internal and management control systems to meet obligations imposed by the Sarbanes-Oxley Act of 2002. Consistent with the Sarbanes-Oxley Act and the rules and regulations of the SEC, management’s assessment of our internal controls over financial reporting and the audit opinion of our independent registered accounting firm as to the effectiveness of our controls is required in connection with our filing of our Annual Report on Form 10-K. If we are unable to identify, implement and conclude that we have effective internal controls over financial reporting or if our independent auditors are unable to conclude that our internal controls over financial reporting are effective, investors could lose confidence in the reliability of our financial statements, which could result in a decrease in the value of our common stock. Our assessment of our internal controls over financial reporting may also uncover weaknesses or other issues with these controls that could also result in adverse investor reaction. Our Stock Price May Be Extremely Volatile Volatility in our stock price may negatively affect the price you may receive for your shares of common stock and increases the risk that we could be the subject of costly securities litigation.The market price of our common stock has fluctuated substantially and could continue to fluctuate based on a variety of factors, including: ● quarterly fluctuations in our operating results; ● changes in future financial guidance that we may provide to investors and public market analysts; ● changes in our relationships with our customers; ● announcements of technological innovations or new products by us, our customers or our competitors; ● changes in DSL or biometrics market growth rates as well as investor perceptions regarding the investment opportunity that companies participating in the DSL or biometrics industry afford them; ● changes in earnings estimates by public market analysts; ● key personnel losses; ● sales of our common stock; ● our stock repurchase activities; ● corporate actions we may initiate, such as spin-offs or other corporate reorganizations; and ● developments or announcements with respect to industry standards, patents or proprietary rights. In addition, the equity markets have experienced volatility that has particularly affected the market prices of equity securities of many high technology companies and that often has been unrelated or disproportionate to the operating performance of such companies. These broad market fluctuations may adversely affect the market price of our common stock. 14 BIOMETRICS & IMAGING PRODUCT LINE RISKS Our Biometrics & Imaging Product Line Faces Intense Competition The markets for our biometrics and imaging products and services are competitive and uncertain. Many of our biometric software competitors have significantly greater financial, technological, marketing and personnel resources than we do. We also face intense competition from internal development teams within potential customers.We must convince potential customers to purchase products and services from us rather than develop software or perform services internally.Furthermore, customers, who have already purchased from us, may choose to stop purchasing our software and develop their own software. In addition, announcements or introductions of new technologies or products by our competitors may adversely affect our business. Biometrics & Imaging Software Business Risks Our biometrics and imaging software business is subject to a variety of additional risks, which could materially adversely affect our revenue and operating results, including: ● market acceptance of our biometric and imaging technologies and products; ● changes in contracting practices of government or law enforcement agencies; ● the failure of the biometrics market to experience continued growth; ● delays or problems in the introduction or performance of enhancements or of future generations of our technology; ● failures or problems in our biometrics and imaging software products; ● delays in the adoption of new industry biometric standards or changes in market perception of the value of new or existing standards; ● growth of proprietary biometric systems which do not conform to industry standards; ● competitive pressures resulting in lower software product revenues; ● the availability of free open source software that competes with our software products; ● personnel changes, particularly those involving engineering, technical and sales and marketing personnel; ● costs associated with protecting our intellectual property; ● litigation by third parties for alleged infringement of their proprietary rights; ● the potential that customers could fail to make payments under their current contracts; ● new laws, changes to existing laws, or regulatory developments; and ● general economic trends and other factors. Biometrics Professional Services Business Risks Our biometrics professional services business is subject to additional risks, which could materially adversely affect our revenue and operating results, including: ● our ability to structure and price technology contracts in a manner that is consistent with our business model; ● our ability to structure ourselves to successfully bid on U.S. government contracts and meet the requirements of U.S. contracting rules and regulations; ● our ability to deliver contract milestones: i) in a timely and cost efficient manner, and ii) in a form and condition acceptable to customers; ● the risk that customers could terminate projects; ● the risk that we rely substantially on third party contractors and consultants to deliver certain contract milestones; and ● the potential that customers could fail to make payments under their contracts. 15 DSL TEST & DIAGNOSTICS PRODUCT LINE RISKS Our DSL Test and Diagnostics Business Depends Upon a Limited Number of Customers, Therefore We Derive Revenue from a Small Number of Customers There are a relatively limited number of OEM suppliers and service providers to which we can sell our DSL test and diagnostics products in a manner consistent with our business model. In 2010, we derived approximately 11% of our total revenue from JDSU, a test and diagnostics customer.No single test and diagnostics customer represented more than 10% of our total revenue in 2008 and 2009, although several customers contributed more than 5%, but less than 10% of our total revenue in those years. If we fail to maintain relationships with our current customers or fail to establish a sufficient number of new customer relationships, our business could be seriously harmed.In addition, our current and prospective customers may use their superior size and bargaining power to demand terms that are unfavorable to us. Our DSL Test and Diagnostics Business Faces Intense Competition The markets for our DSL test and diagnostics hardware and software products are competitive and uncertain.Our success as a supplier of hardware and software products for DSL test and diagnostics depends in large part on: ● the willingness and ability of OEM customers to design, build and sell automated test heads, hand-held testers, and DSLAMs that incorporate or work with our products; ● our ability to market and sell to service providers; and ● our ability to provide effective sales, marketing, and customer service to our customers. Our OEM customers, their competitors and service providers have significantly greater financial, technological, manufacturing, marketing and personnel resources than we do.We can give no assurance that our customers will continue to purchase products from us or that we will be able to compete effectively or that competitive pressures will not seriously harm our business. The Success of Our DSL Test and Diagnostics Business Requires Telephone Companies to Install DSL Services in Volume The success of our DSL test and diagnostics business depends upon telephone companies installing DSL services in significant volumes. Moreover, our business depends on capital equipment spending by telephone companies.If telephone companies reduce their budgets for or decide not to install or utilize equipment dedicated to DSL service or test infrastructure, our test and diagnostics business could be harmed. DSL services offered over telephone networks also compete with alternative broadband services that use other broadband network architectures, such as cable networks, fiber-to-the-home networks, and wireless networks. These alternative broadband networks may be more successful than DSL. If telephone companies cannot compete effectively with alternative broadband services our test and diagnostics business could be harmed. The Success of Our DSL Test and Diagnostics Products Depends On Our Ability to Develop Commercially Viable Products in a Timely Fashion Our success in developing and introducing, new and enhanced test and diagnostics products depends on the ability of our engineering organization to design and develop such products.Because of the complexity of our hardware and software products, it may take us a significant amount of time to develop new products. Moreover, such products must be commercially viable in terms of their features and pricing. If we cannot successfully introduce new commercially viable products on a timely basis, our DSL test and diagnostics business could be seriously harmed. 16 If Our Test and Diagnostics Hardware Products Have Quality Problems, Our Business Could Be Harmed If our test and diagnostics hardware products have actual or perceived reliability, quality, functionality or other problems, we may suffer reduced orders, higher manufacturing costs, inability to recognize revenue, delays in collecting accounts receivable and higher service, support and warranty expenses or inventory write-offs, among other effects. We believe that the acceptance, volume production, timely delivery and customer satisfaction of our test and diagnostics hardware products is important to our future financial results. As a result, any inability to correct any technical, reliability, parts shortages or other difficulties or to manufacture and ship our test and diagnostics products on a timely basis meeting customer requirements could damage our relationships and reputation with current and prospective customers, which would harm our revenues and operating results.Any product problems that may require repair or replacement may adversely affect our customer and/or vendor relationships and have an impact on support costs, warranty reserves, or inventory reserves, among other effects. If Our Test and Diagnostics Software Products Have Other Quality Problems, Our Business Could Be Harmed If our test and diagnostics software products have actual or perceived reliability, quality, functionality or other problems, we may suffer reduced orders, inability to recognize revenue, delays in collecting accounts receivable, higher service costs, and higher support and related costs among other effects. We believe that the acceptance, timely delivery and customer satisfaction of our test and diagnostics software products is important to our future financial results. As a result, any inability to correct any technical, reliability, or other difficulties or to deliver our test and diagnostics software products on a timely basis meeting customer requirements could damage our relationships and reputation with current and prospective customers, which would harm our revenues and operating results. We are Dependent On a Single Source Contract Manufacturer for the Manufacture of Our DSL Hardware Products, the Loss of Which Would Harm Our Business We currently depend primarily on one contract manufacturer to manufacture our DSL hardware products. If this company were to terminate its arrangement with us or fail to provide the required capacity and quality on a timely basis, we would be unable to manufacture our products until replacement contract manufacturing services could be obtained. To qualify a new contract manufacturer, familiarize it with our products, quality standards and other requirements, and commence production is a costly and time-consuming process. We cannot assure you that we would be able to establish alternative manufacturing relationships on acceptable terms.Although we make reasonable efforts to ensure that our contract manufacturer performs to our standards, our reliance on a single source limits our control over quality assurance and delivery schedules. Defects in workmanship, inadequate yields, and manufacturing disruptions and difficulties may impair our ability to manage inventory and cause delays in shipments and cancellation of orders that may adversely affect our relationships with current and prospective customers. As a result, our test and diagnostics business could be harmed. Our Manufacturing Systems May Not Be Adequate For Our DSL Test and Diagnostics Hardware Product Offerings Our manufacturing systems have been adequate to manage current product configurations and production volumes. However, our manufacturing systems have not been tested by more complex hardware products or by production volumes higher than current levels. If our manufacturing systems are inadequate or have other problems, our test and diagnostics business could be harmed. We are Dependent on Single Source Suppliers for Components in Our DSL Hardware Products We rely on single source suppliers for components and materials used in our DSL hardware products. Our dependence on single source suppliers involves several risks, including limited control over pricing, availability, quality, and delivery schedules. Any delays in delivery of such components or shortages of such components could cause delays in the shipment of our products, which could significantly harm our business. Because of our reliance on these vendors, we may also be subject to increases in component costs. These increases could significantly harm our business. If any one or more of our single source suppliers cease to provide us with sufficient quantities of our components in a timely manner or on terms acceptable to us, we would have to seek alternative sources of supply. We could incur delays while we locate and engage alternative qualified suppliers and we might be unable to engage alternative suppliers on favorable terms. We could incur substantial hardware and software redesign costs if we are required to replace the components. Any such disruption or increased expenses could harm our business. 17 PATENT LICENSING PRODUCT LINE RISKS Our Ability to Obtain, Sell, License, or Enforce Patents Could be Affected by New Laws, Regulations or Rules We intend to continue to pursue the license, sale or enforcement of patents in our patent portfolio.Our patent portfolio includes approximately 185 U.S. and foreign patents as well as approximately 271 pending patent applications. We also have an active program to protect our proprietary technology through the filing of additional patents. New laws, regulations or rules implemented either by Congress, the United States Patent and Trademark Office, foreign patent offices, or the courts that impact the patent application process, the patent enforcement process or the rights of patent holders could significantly increase our expenses related to patent prosecution or decrease revenues associated with our patents. While we are not aware that any such changes are likely to occur in the foreseeable future, we cannot assure you that such changes will not occur. DSL SILICON IP LICENSING PRODUCT LINE RISKS We Sold Substantially All of the Assets of Our DSL Silicon IP Licensing Product Line, And This Product Line Will No Longer Contribute Meaningful Contract Revenue In November 2009, we sold substantially all of the assets associated with our DSL and home networking licensing product line to Lantiq for $6.75 million. Lantiq is a fabless semiconductor company that was spun out of Infineon. Prior to the spinout, Infineon was our largest DSL licensing customer. The sale included: i) our DSL and home networking technology products; ii) certain patents and patent applications related to these technologies; and iii) a group of 41 engineers and the equipment used by those engineers. As a result of the sale, we will not be licensing DSL silicon IP to semiconductor customers for the foreseeable future, nor will we be deriving DSL contract revenue from either Infineon or Lantiq.In 2009 and 2008, we derived approximately 19% and 12% of our total revenue from Infineon, including contract revenue and royalties.In 2010, we derived approximately 7% of our total revenue from Lantiq for royalties only. We Continue to Receive Royalty Revenues After the Sale to Lantiq; However Future Royalty Revenue May Decline Because of Factors That Are Beyond Our Control Under the terms of our agreements with Lantiq, we continue to receive royalties for DSL chipsets Lantiq sells. We also expect to continue to derive royalties and a minimal amount of contract revenue from Ikanos as our agreement with Ikanos remains in effect after the sale to Lantiq. Future royalties we may receive from Lantiq and Ikanos are influenced by factors that are beyond our control, including: ● The competitiveness of DSL chipsets offered by Lantiq and Ikanos and the willingness of their customers to purchase DSL chipsets from them; ● The promotional and marketing efforts of Lantiq and Ikanos; and ● DSL market risks in general, including: i) industry wide chipset demand; and ii) competitive pressures and cyclical demand for DSL chipsets, which may result in reduced average selling prices and channel inventory build-up. Any or all of these factors may cause our royalty revenue to decline in the future. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. 18 ITEM 2.PROPERTIES We believe that our existing facilities are adequate for our current needs and that additional space sufficient to meet our needs for the foreseeable future will be available on reasonable terms.We currently occupy approximately: 1. 72,000 square feet of office space in Bedford, Massachusetts, which serves as our headquarters.This site is used for our research and development, sales and marketing, and administrative activities.We own this facility. 2. 578 square feet of office space in Orinda, California.This facility is currently leased for a 3-year term, which expires on September 30, 2013. ITEM 3.LEGAL PROCEEDINGS From time to time we are involved in litigation incidental to the conduct of our business.We are not party to any lawsuit or proceeding that, in our opinion, is likely to seriously harm our business. ITEM 4.(REMOVED AND RESERVED) 19 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is the only class of stock we have outstanding, and it trades on the Nasdaq Global Market under the symbol AWRE.The following table sets forth the high and the low sales prices of our common stock as reported on the Nasdaq Global Market for the periods indicated from January 1, 2009 to December 31, 2010. First Second Third Fourth Quarter Quarter Quarter Quarter High $ Low High $ Low As of February 4, 2011, we had approximately 125 shareholders of record.This number does not include shareholders from whom shares were held in a “nominee” or “street” name.We have never paid cash dividends on our common stock and we anticipate that we will continue to reinvest any earnings to finance future operations. We did not sell any equity securities that were not registered under the Securities Act of 1933 during the three months ended December 31, 2010. 20 Performance Graph The following performance graph compares the performance of Aware’s cumulative stockholder return with that of a broad market index, the Nasdaq Composite Index, and a published industry index, the RDG Technology Composite Index.The cumulative stockholder returns for shares of Aware’s common stock and for the market and industry indices are calculated assuming $100 was invested on December 31, 2005.Aware paid no cash dividends during the periods shown.The performance of the market and industry indices is shown on a total return, or dividends reinvested, basis. Value of Investment ($) 12/31/05 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 Aware, Inc. $ Nasdaq Composite Index RDG Technology Composite 21 ITEM 6.SELECTED FINANCIAL DATA In the table below, we provide you with our selected consolidated financial data.We have prepared this information using our audited consolidated financial statements for the years ended December 31, 2010, 2009, 2008, 2007, and 2006. When you read this selected financial data, it is important that you read it along with Management’s Discussion and Analysis of Financial Condition and Results of Operations, our historical consolidated financial statements, and the related notes to the financial statements, which can be found in Item 8. Year ended December 31, (in thousands, except per share data) Statements of Operations Data Revenue $ Income (loss) from operations ) Gain on sale of assets - Net income Net income per share – basic $ Net income per share – diluted $ Balance Sheet Data Cash and short-term investments $ Working capital Total assets Total liabilities Total stockholders’ equity 22 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS The following table sets forth, for the years indicated, certain line items from our consolidated statements of operations stated as a percentage of total revenue: Year ended December 31, Revenue: Product sales 80
